Citation Nr: 1016823	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-04 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for chloracne, to include 
as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Veteran had also appealed a November 2005 rating decision 
which denied entitlement to service connection for 
posttraumatic stress disorder and bilateral peripheral 
neuropathy.  A subsequent rating decision in May 2009 granted 
service connection for these disabilities and they are no 
longer before the Board.


FINDING OF FACT

An acneform disease consistent with chloracne, did not have 
its onset during the Veteran's active service, did not 
manifest to a compensable degree within one year of 
separation from active service, and is not etiologically 
related to his active service, to include exposure to 
herbicides.


CONCLUSION OF LAW

The criteria for service connection of an acneform disease 
consistent with chloracne, to include as due to herbicide 
exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter 
dated in March 2005.  The Veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service, or an event in service 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  Additionally, the Veteran was notified 
that VA would obtain VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf.  The notice also included information regarding 
the evidence needed to substantiate a claim based on exposure 
to Agent Orange, including information on VA examinations for 
any resulting disabilities specific to such exposure.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice).  

While the notice did not include the general provisions for 
the effective date of a claim and the degree of disability 
assignable, the Veteran was not prejudiced by this omission.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  Rating and effective date criteria have no 
significance unless service connection is allowed; this 
decision denies service connection.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the Veteran's 
service treatment records as well as post-service VA 
treatment records.  The Veteran has not identified any 
additional existing pertinent records for the RO to obtain on 
his behalf.  

Noted is that the Veteran requested that VA obtain treatment 
records from "J.G.", M.D.  The Board requested those 
records and in August 2005 received a reply from that 
physician's office that the Veteran was not a patient of Dr. 
J.G.  In the November 2005 rating decision, the RO informed 
the Veteran of this response.  Although the RO did not send 
the Veteran a separate letter consistent with the 
requirements of 38 C.F.R. § 3.159(e), the Board finds the 
lack of such notice to be harmless error in this case.  See 
generally Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(explaining harmless error in the context of VCAA notice 
errors).  Given that the keeper of the alleged records has 
indicated that the Veteran was not their patient, and that 
the Veteran was told of this fact, it simply follows that 
informing him that VA would take no further action to obtain 
the alleged records but would adjudicate the claim on the 
evidence of record became self evident once such adjudication 
occurred.  This is not a case, for example, where VA was 
informed that a fee was required for the release of records.  
Here there is no discernable basis for finding that he was 
prejudiced by this defect.  Hence, the Board will not delay 
adjudication of the appeal.  

VA afforded the Veteran an adequate examination in June 2005 
with regard to his claim for service connection for a skin 
disability.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.   

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran who had active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e).

If a Veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Type II diabetes; Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Relevant to this 
appeal, the regulation provides that for the presumption to 
apply chloracne shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.309(a)(6)(ii). 

Even where a presumption does not operate to allow service 
connection, the claimant is not precluded from establishing 
service connection based on direct causation, to include 
direct causation of the claimed disability due to herbicide 
exposure during service.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The Veteran served on active duty from November 1965 to 
October 1967, with eight months of service in the Republic of 
Vietnam, where he was presumably exposed to herbicidal 
agents, including Agent Orange.

In January 2005, the Veteran filed a claim seeking service 
connection for cystic acne, to include as due to Agent Orange 
exposure.

The Veteran's service treatment records are silent as to any 
complaints, symptoms, treatment, or diagnosis of chloracne or 
other acneform skin diseases while in service.  The October 
1967 separation examination indicates that he had a scar on 
his back and indicates that there was a normal clinical 
evaluation of his skin.  In an associated and accompanying 
medical history questionnaire the Veteran indicated that he 
did not then have nor had ever had a skin disease.  These 
documents are absent for mention of acne or any skin 
disorder.  

During the June 2005 VA examination, the Veteran provided a 
history of a skin problem, reporting that he had been told 
was cystic acne.  He reported that this started while he was 
in Vietnam and caused him to develop large cystic acne on his 
face with the condition spreading to his back and shoulders 
after he returned home from military service.  He reported 
that the condition had improved over the years, but he still 
continued to have a few acne lesions on his back and 
shoulders and, occasionally, on his face.  He stated that the 
acne had resulted in scarring to his face and shoulders which 
caused him to feel self-conscious.  He also reported that he 
had been given antibiotic treatment for the condition on 
several occasions but had not seen a significant benefit.  

On physical examination, many small papules and pustules were 
seen in a widely scattered distribution over the Veteran's 
back and upper arms.  A few of the lesions had small pustules 
in the centers and others had small dark scabs over them.  
Many old scar 'pock' marks were noted on the Veteran's back 
and cheeks, some as deep as two to three millimeters, but no 
significant disfigurement was noted.  Photographs taken of 
the Veteran's face showed residual scarring.  

The examiner provided a diagnostic assessment as follows:  

Evidence of chloracne, with scarring to 
face and back noted.  The veteran 
developed cystic acne while he was in the 
service, per his report, and this has not 
resolved over the years, leaving many 
scars.  This is consistent with chloracne 
related to Agent Orange.  

Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
The law requires only that the Board provide reasons for 
rejecting evidence favorable to the appellant/Veteran.

As it has been established that the Veteran was in Vietnam 
during his military service, it is presumed that he was 
exposed to herbicides.  However, in order to warrant service 
connection on a presumptive basis, the evidence must show 
that he had a diagnosis of chloracne or other acneform 
disease consistent with chloracne that became manifest to a 
degree of 10 percent within a year after the last date on 
which he was exposed to herbicides.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.307(a)(6)(2).   

The Veteran's service treatment records do not contain 
reports of chloracne or other skin disorders, nor are there 
any reports of such in the medical history questionnaire and 
examination at the time of service separation.  The fact that 
he did not report any symptoms of chloracne or other skin 
disorder during service tends to show that he did not have 
such symptoms during service, which weighs against his claim.  
The Board has taken into consideration that he had a scar on 
his back at separation from active service.  However, he 
reported that he had facial acne during service and that this 
spread to his torso after service.  Hence, even by the 
Veteran's own account, that scar is not probative of a skin 
disease during service.  

While the June 2005 VA examination diagnosed chloracne 
"consistent with Agent Orange exposure," this diagnosis was 
made nearly 38 years after service separation.  As such, this 
statement by the examiner is not evidence that the Veteran's 
had an acneform disease that manifested to a compensable 
degree within one year of his last exposure to an herbicide 
agent while serving in Vietnam.  

There are no post-service treatment records regarding 
chloracne or any other skin disorder, let alone a condition 
manifest to a degree of 10 percent or more within the first 
year following the Veteran's last exposure to herbicides as 
required to warrant application of the presumptive provisions 
of 38 C.F.R. § 3.309(e).  

As noted above, the first clinical notation of the Veteran 
having acne or other skin disorder was the June 2005 VA 
examination.  A lengthy period of time between service and 
the first postservice clinical notation of complaints or 
symptoms associated with the disability at issue is of itself 
a factor for consideration against a finding that the current 
disability is related to service.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service).  

The Veteran has essentially offered his opinion as to the 
etiology of his chloracne, attributing it to his herbicide 
exposure in service as well a providing evidence of 
continuity of symptoms of a skin disease since service.  

As to his reports of continuity of symptomatology, the Board 
finds those reports to be outweighed by the lack of any 
report in a clinical setting of a skin disease at any time 
within decades of his service.  This is not to say that his 
reports must be substantiated by clinical evidence.  It is, 
however, within the Board's purview to weigh evidence.  The 
reports of medical treatment beginning in 1988 but with no 
mention of his alleged acneform disease and that the past 
medical history he provided to VA in 2003 which does not 
include mention of any chronic skin disease, tends to show 
that his report of symptoms since service is not accurate. 

As to his report of a medical nexus between his current 
scarring, the Board finds his opinion to not be competent 
evidence as he has not demonstrated any knowledge or training 
in determining the etiology of such conditions.  In other 
words, he is a layman, not a medical expert.  The Board 
recognizes that there is no bright line rule that laypersons 
are not competent to offer etiology opinions.  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting 
the view that competent medical evidence is necessarily 
required when the determinative issue is medical diagnosis or 
etiology).  Whether a layperson is competent to provide an 
opinion as to the etiology of a condition depends on the 
facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) drew support from Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its 
holding.  Id.  In a footnote in Jandreau the Federal Circuit 
addressed whether a layperson could provide evidence 
regarding a diagnosis of a condition and explained that 
"[s]ometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The reasoning expressed in Jandreau is applicable.  The Board 
finds that a layperson is not competent to provide a 
diagnosis of a specific skin disease and is not competent to 
provide evidence that any such disease was manifest to a 
compensable degree.  Hence, the Veteran's opinion that he 
suffered from an acneform disease within a year of his 
separation from service is not competent evidence.  

In light of the above, the Board finds that a preponderance 
of the evidence is against 

(CONTINUED ON NEXT PAGE)


the claim of service connection for chloracne or other 
acneform disease consistent with chloracne on any theory of 
entitlement.  The benefit of the doubt doctrine does not 
apply, and the claim must be denied. 


ORDER

The appeal is denied.  



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


